DETAILED ACTION
	This application has been examined. Claims 21-35 are pending.  Claims 1-20 are cancelled. Claims 36-40 are withdrawn.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.   
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.  
The Applicant presents the following argument(s) [in italics]:
 	… Kazerani is discussed as teaching altering communication paths for delivering content to the end users. The claim actually requires “a first communication from the end user device to the server.” This claim limitation specifically calls a communication, and the directionality of the communication. Kazerani teaches methods of optimizing traffic flowing to the end user — in other words, in the opposite direction of flow than that called out in the claim. …
The Examiner respectfully disagrees with the Applicant.
The Examiner notes that there is nothing in the claim language that requires a first communication from the end user device to the server either before or after the communication path has been modified/established.  
The Examiner notes that there is nothing in the claim language that triggers a first communication from the end user device to the server either before or after the DNS configuration has been modified/established.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmitting a first communication from the end user device to the server) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Kazerani disclosed wherein the selection/ establishment/ routing of the content delivery path is based on the perspective of the end user terminal and not based on the perspective of the server.

The Applicant presents the following argument(s) [in italics]:
 	… the present application teaches a novel concept related to network routing when the content server is not in control of the path of communication. This novel idea is not taught or disclosed in Kazerani or Burbridge, together or individually... in the teachings of Kazerani and Burbridge, the content server has no control over the ISP chosen for a communication from an end user to a content server. Kazerani does not even discuss routing from an end user to a content server, and Burbridge only discusses selecting which end point (content server) to direct to.…
The Examiner respectfully disagrees with the Applicant.
Kazerani disclosed wherein the selection/ establishment/ routing of the content delivery path is based on the perspective of the end user terminal and not based on the perspective of the server.
Kazerani Column 5 Lines 50-55, traffic management servers 120 route end users, and more specifically, end user issued requests for content to the one or more edge servers.
Kazerani Column 8 Lines 40-45 route performance monitoring is performed by the end user machine.
Kazerani Column 7 Lines 25-30, Column 7 Lines 50-55, Column 11 Lines 40-55 disclosed a monitoring server that aggregates the end user derived performance results from the end users executing the monitoring code. The monitoring server produces the performance reports detailing the end-to-end CDN performance as realized from the perspective of the end users. Any end user machine that downloads content that is embedded with the monitoring code becomes a monitoring agent for the CDN. 


Kazerani disclosed (re. Claim 21) modifying the communication path for the server, such that a first communication path from the end user device to the server goes through the second ISP. (Kazerani-Column 6 Lines 15-25, networks or endpoints of the networks may be represented by the CDN PoPs, end user machines, and smaller autonomous systems (ASes). ASes may include Internet Service Providers (ISPs) that provide Internet connectivity to sets of end users, Column 18 Lines 20-30, Specifically, the configuration change overwrites a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider. From the aggregated results, the monitoring server 1210 also determines that the default route from the PoP 1220 to the second AS 1250 is the optimal route and no further optimization need be made. Kazerani disclosed transit provider routes TP1 and TP2 and switching the delivery path from TP1 to TP2 depending on the latency critiera.)  

 
Kazerani-Burbridge disclosed (re. Claim 24,31) identifying an additional end user device in the plurality of end user devices; (Kazerani-Column 16 Lines 30-35, group of related end users may include end users of the same AS, end users having the same IP address prefix, end users that are located at the same geographic region, or end users that are served by the same Anycast PoP )  and responsive to identifying the additional end user device, modifying the DNS configuration for the server, (Burbridge-Figure 4,Paragraph 54, if A>5 (where "A" is the name assigned to a particular network path and "5" is an expression of cost associated with use of that path), then one entry will be selected, while in all other cases a second entry will be used,  Paragraph 55, a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format )such that a second communication from the additional end user device to the server goes through the second ISP. (Kazerani-Column 18 Lines 20-35, monitoring server 1210 automatically issues a configuration change to overwrite a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider, Kazerani-Column 5 Lines 50-55,traffic management servers 120 route end users, and more specifically, end user issued requests for content to the one or more edge servers. )

The Applicant presents the following argument(s) [in italics]:
 	… Even when looking specifically at network paths, Burbridge does not
teach a method of altering a path to a particular content server, but rather selects between two different server options. Neither Kazerani nor Burbridge, alone or in combination, teaches or suggest any method for “modifying a domain name system (DNS) configuration for the server, such that a first communication from an end user to the server goes through the second ISP.”.…
The Examiner respectfully disagrees with the Applicant.
Kazerani disclosed (re. Claim 24,31) modifying the communication path for the server, such that a first communication path from the end user device to the server goes through the second ISP. (Kazerani-Column 6 Lines 15-25, networks or endpoints of the networks may be represented by the CDN PoPs, end user machines, and smaller autonomous systems (ASes). ASes may include Internet Service Providers (ISPs) that provide Internet connectivity to sets of end users, Column 18 Lines 20-30, Specifically, the configuration change overwrites a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider. From the aggregated results, the monitoring server 1210 also determines that the default route from the PoP 1220 to the second AS 1250 is the optimal route and no further optimization need be made. Kazerani disclosed transit provider routes TP1 and TP2 and switching the delivery path from TP1 to TP2 depending on the latency critiera.)  
The Applicant presents the following argument(s) [in italics]:
 	… The present Application specifically presents methods for carrying out the claimed actions. For example, in paragraph 21, the present application indicates that “CISP 186 may have a different IP address for content server 111 than CISP 187, allowing the end user to address the same content server using different communication paths.”.…
The Examiner respectfully disagrees with the Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing the end user to address the same content server using different communication paths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 
Election/Restrictions
 Applicant affirms election without traverse of Subcombination 1 as embodied by Claims 21-35 in the reply filed on 9/22/2021.      
The restriction requirement is deemed proper and is therefore made FINAL.

Priority
	This application claims benefits of priority from Provisional Application  61/935640 filed February 4, 2014. 
	The effective date of the claims described in this application is February 4, 2014.
  
  Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10044609. 
Claim 21 of the instance application and claim 1 of US Patent 10044609 recite substantially similar claim limitations for identifying, latency data associated with communication between the server and a first internet service provider (ISP) and communication between the first ISP and a plurality of end user devices on the edge network; identifying an end user device in the plurality of end user devices that exceeds a latency threshold based on the latency data; in response to identifying the end user device in the plurality of end user devices that exceeds the latency threshold: identifying a second ISP; and modifying a  domain name system (DNS) configuration for the server, such that the communication path from the end user device to the server goes through the second ISP.
However Claim 21 of the instance application does not recite a first CDISP and and second CDISP and further identifying a second CDISP; and modifying a communication path for the server, such that the communication path from the end user device to the server goes through the second CDISP.

Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and the differences in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the claimed invention.

 Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 9887914.
 Claim 21 of the instance application and claim 1 of US Patent 9887914  recite substantially similar claim limitations for identifying, latency data associated with communication between the server and a first internet service provider (ISP) and communication between the first ISP and a plurality of end user devices on the edge network; identifying an end user device in the plurality of end user devices that exceeds a latency threshold based on the latency data; in response to identifying the end user device in the plurality of end user devices that exceeds the latency threshold: identifying a second ISP; and modifying a  domain name system (DNS) configuration for the server, such that the communication path from the end user device to the server goes through the second ISP.
However Claim 21 of the instance application does not recite receiving a content request comprising a domain name from a first end user device of the one or more end user devices and identifying a second Internet Protocol (IP) address for said content node, associated with the second Content Delivery Internet Service Provider (CDISP), to be provided to the first end user device; and delivering the requested content through the second Content Delivery Internet Service Provider (CDISP).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and the differences in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerani (US Patent 8745177) further in view of Burbridge (US Publication 2014/0280963).
In regard to Claim 21
Kazerani disclosed performing route grooming as needed to ensure that the optimal route is selected to deliver content to different sets of end users that request content from a particular PoP
Kazerani disclosed (re. Claim 21) a method of operating a server on an edge network, the method comprising: 
identifying, latency data associated with communication between the server and a first internet service provider (ISP) and communication between the first ISP and a plurality of end user devices on the edge network; (Kazerani-Column 10 Lines 15-20, measure link congestion, packet loss, retransmits, latency)  
identifying an end user device in the plurality of end user devices that exceeds a latency threshold based on the latency data; ;(Kazerani-Column 10 Lines 45-55,identify the end user machine by including, as some examples, the end user machine IP address, location, and type of machine as part of the results that are reported to the monitoring server , Column 8 Lines 30-35, Column 16 Lines 45-50 , using criteria including latency criteria for monitoring users that need routing changes)  and
in response to identifying the end user device in the plurality of end user devices that exceeds the latency threshold:
identifying a second ISP; (Kazerani-Column 6 Lines 15-25, networks or endpoints of the networks may be represented by the CDN PoPs, end user machines, and smaller autonomous systems (ASes). ASes may include Internet Service Providers (ISPs) that provide Internet connectivity to sets of end users, Column 12 Lines 25-30, report includes column 510 for identifying different ASes, column 520 for identifying the median Anycast delay experienced by each AS, column 530 for identifying the average Anycast delay experienced by each AS for content delivered to the AS from an Anycast selected PoP of the CDN, and column 540 for identifying an average ranking for the Anycast PoP that was selected for each AS. The data points obtained for each AS or autonomous system are representative of the unique end users that gain access to the CDN through that AS. An AS can include an Internet Service Provider (ISP), an organization, or any other entity or service from which a group of end users can access the CDN.   )  and
modifying the communication path for the server, such that a first communication path from the end user device to the server goes through the second ISP. (Kazerani-Column 6 Lines 15-25, networks or endpoints of the networks may be represented by the CDN PoPs, end user machines, and smaller autonomous systems (ASes). ASes may include Internet Service Providers (ISPs) that provide Internet connectivity to sets of end users, Column 18 Lines 20-30, Specifically, the configuration change overwrites a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider. From the aggregated results, the monitoring server 1210 also determines that the default route from the PoP 1220 to the second AS 1250 is the optimal route and no further optimization need be made. Kazerani disclosed transit provider routes TP1 and TP2 and switching the delivery path from TP1 to TP2 depending on the latency critiera.)  

While Kazerani substantially disclosed the claimed invention Kazerani did not disclose (re. Claim 21) modifying a domain name system (DNS) configuration for the content server. 
Burbridge Paragraph 50 disclosed an enhanced DNS resolver a "Virtually Located DNS Resolver" or VLDR for identifying the location of the requesting client. Burbridge Paragraph 55 disclosed that once a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format), then the VLDR recurses the DNS request to the domain authoritative DNS server using the outgoing IP address of the virtual location (step s59). If it is found (at step s60) that further DNS recursion is required, a possible further interaction (indicated as stage 3 in FIG. 2) may happen between the VLDR 22 and a localised CDN DNS resolver 25, relaying the query (at step s61) to the localised resolver 25 in order to identify a particular CDN surrogate within an identified cluster of surrogates.
Burbridge disclosed (re. Claim 21) modifying a domain name system (DNS) configuration for the content server. (Burbridge-Paragraph 53, Paragraph 55, identify a particular CDN surrogate within an identified cluster of surrogates based on the client IP address ranges ) 
Kazerani and Burbridge are analogous art because they present concepts and practices regarding CDN routing using DNS.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Kazerani into Burbridge.  The motivation for said combination would have been to overcome the problem whereby CDNs often cannot tell where the client actually is in the network and enable a better selection of CDN surrogate to be made.(Burbridge-Paragraph 38)

In regard to Claim 29
Claim 29 (re. computer apparatus) recites substantially similar limitations as Claim 21.  Claim 29 is rejected on the same basis as Claim 21.
 
In regard to Claim 22
Kazerani-Burbridge disclosed (re. Claim 22) wherein the server comprises an origin server. (Kazerani-figure 1,origin server )
In regard to Claim 23
Kazerani-Burbridge disclosed (re. Claim 23) wherein modifying the DNS configuration for the server comprises modifying an Internet Protocol (IP) address provided to the end user device. (Burbridge-Figure 4,Paragraph 54, if A>5 (where "A" is the name assigned to a particular network path and "5" is an expression of cost associated with use of that path), then one entry will be selected, while in all other cases a second entry will be used,  Paragraph 55, a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format )
In regard to Claim 24,31
Kazerani-Burbridge disclosed (re. Claim 24,31) identifying an additional end user device in the plurality of end user devices; (Kazerani-Column 16 Lines 30-35, group of related end users may include end users of the same AS, end users having the same IP address prefix, end users that are located at the same geographic region, or end users that are served by the same Anycast PoP )  and responsive to identifying the additional end user device, modifying the DNS configuration for the server, (Burbridge-Figure 4,Paragraph 54, if A>5 (where "A" is the name assigned to a particular network path and "5" is an expression of cost associated with use of that path), then one entry will be selected, while in all other cases a second entry will be used,  Paragraph 55, a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format )such that a second communication from the additional end user device to the server goes through the second ISP. (Kazerani-Column 18 Lines 20-35, monitoring server 1210 automatically issues a configuration change to overwrite a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider )
In regard to Claim 25,32
Kazerani-Burbridge disclosed (re. Claim 25,32) wherein altering the DNS configuration for the server comprises altering an Internet Protocol (IP) address provided to the additional end user device for the server. (Burbridge-Figure 4,Paragraph 54, if A>5 (where "A" is the name assigned to a particular network path and "5" is an expression of cost associated with use of that path), then one entry will be selected, while in all other cases a second entry will be used,  Paragraph 55, a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format )
In regard to Claim 26,33
Kazerani-Burbridge disclosed (re. Claim 26,33) wherein identifying the additional end user device in the plurality of end user devices comprises identifying the additional end user device using the same Internet Service Provider as the end user device.(Kazerani- Column 16 Lines 30-35, group of related end users may include end users of the same AS, end users having the same IP address prefix, end users that are located at the same geographic region, or end users that are served by the same Anycast PoP )
In regard to Claim 27,34
Kazerani-Burbridge disclosed (re. Claim 27,34) wherein the end user device and the additional end user device comprise end user devices within a range of IP addresses. (Burbridge-Paragraph 53, client IP address ranges may be specified by IP subnet masks, or as `from` and `to` IP address ranges )
In regard to Claim 28,35
Kazerani-Burbridge disclosed (re. Claim 28,35) wherein the latency data comprises at least timing information for satisfying requests and the latency threshold comprises a predefined latency time for satisfying requests. (Kazerani-Column 3 Lines 55-65, time measurements and other monitoring results are then reported from the end user machine to the monitoring server, Column 8 Lines 30-35, Column 16 Lines 45-50 , using criteria including latency criteria for monitoring users that need routing changes) 
The Examiner notes that Kazerani-Burbridge did not explicitly disclose a predefined latency time.
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
At the time of the invention it was well-known to use threshold settings for monitoring network conditions and filtering event messages regarding network conditions. In the context of Kazerani-Burbridge it would have been obvious to a person of ordinary skill in the networking art to implement a predefined latency threshold in order to filter the monitoring results and identify unacceptable levels of latency.

 
In regard to Claim 30
Kazerani-Burbridge disclosed (re. Claim 30) modify the DNS configuration for the server, such that the communication path between the content server and the end user device to the server goes through the second ISP (Kazerani-Column 18 Lines 20-30, Specifically, the configuration change overwrites a routing policy at the core router 1230 such that the route of the second transit provider is used for delivering content to the end users of the first AS 1240 instead of the default route of the first transit provider. From the aggregated results, the monitoring server 1210 also determines that the default route from the PoP 1220 to the second AS 1250 is the optimal route and no further optimization need be made. Kazerani disclosed transit provider routes TP1 and TP2 and switching the delivery path from TP1 to TP2 depending on the latency critiera.  )  
further direct the server to modify an Internet Protocol (IP) address provided to the end user device. (Burbridge-Figure 4,Paragraph 54, if A>5 (where "A" is the name assigned to a particular network path and "5" is an expression of cost associated with use of that path), then one entry will be selected, while in all other cases a second entry will be used,  Paragraph 55, a location is selected (step s58) from the VLT (and resolved to an IP address if the location is not already in this format )
 
 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444